Citation Nr: 1740573	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left ankle problem.

3.  Entitlement to service connection for right ankle problem. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that proceeding has been associated with the claims file.


The issues of service connection for left ankle problem and service connection for right ankle problem addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's bilateral hearing loss disability was caused by acoustic trauma during active duty service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015); see also 38 C.F.R. § 3.303(d) (2016) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Even if audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may still establish service connection for a current disability due to impaired hearing by submitting evidence that the disability is causally related to service.  See Hensley, 5 Vet. App. at 160 (noting that "if evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of [38 U.S.C.A. § 1110] would be satisfied"). 

Determinations regarding service connection are based on a review of the all evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that a lay person is competent to diagnose varicose veins because the presence of varicose veins does not require a determination that is "medical in nature"); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a Veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that a Veteran's statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran contends that he has bilateral hearing loss as a result of acoustic trauma in service. See March 2014 VA 21-526EZ Fully Developed Claim and May 2017 Hearing Transcript.  

Review of the evidentiary record shows the Veteran has a current diagnosis of bilateral hearing loss for VA purposes during the appeal period, as noted in a May 2014 VA examination report.  See 38 C.F.R. § 3.385.

Next, the Board finds the Veteran was exposed to acoustic trauma while in service.  In the May 2014 VA examination report, the examiner noted that the Veteran had a military occupational specialty (MOS) as FA Basic and was in receipt of medals including the Sharpshooter (Rifle) Medal.  See Form DD 214.  Moreover, the Veteran reported duties during military service that included assisting gunners and firing weapons with his right hand, all while not using hearing protection.  See May 2014 VA Examination Report.  The Veteran's separation examination in October 1957 included a whisper test, which are not adequate to confirm or rule out high frequency hearing deficits.  As the Veteran's statements are detailed and consistent with his personnel records, the Board finds him credible and that he had noise exposure in service.

The May 2014 VA examiner indicated that she reviewed the completed record, including STRs with normal whisper testing at entrance and exit, June 1958 audiogram results, and the Veteran's June 1958 report that he noticed partial deafness and in ringing in the ear after firing mortars last summer, but opined that the Veteran's hearing loss was not as least as likely (50 percent probability or greater) caused by or a result of an event in military service based on presbycusis according to a study by Brant & Fozard (1990) and a recent study byWilson, RH; Colleen, CM; Cruickshanks, KJ; and Wiley, TL (2010) that reported veterans and non-veterans were equally likely to have hearing loss and that degree of hearing loss increased with age.  The examiner's opinion is less probative because she relied on the results of general studies supporting age-related hearing loss, without reconciling this information with the Veteran's continuous reports of hearing loss which began and service.  Moreover, the examiner did not reconcile her opinion with the June 1958 audiogram that showed shifts in hearing within 6 months of service separation.  Thus, the examiner's opinion is afforded low probative weight.

Nevertheless, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

At a June 1958 VA examination, the Veteran reported partial deafness and hearing loss in service.  The June 1958 VA examination audiometric results revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
20
-5
LEFT
-5
-5
-5
-5
-5

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
10
LEFT
20
15
15
15
15

At his May 2017 Board hearing, the Veteran testified to experiencing symptoms of inability to differentiate sounds which he noticed years after service; however the Veteran has consistently reported hearing loss symptoms since service.  The Board acknowledges that the Veteran is competent to report readily observable features or symptoms of an event in service.  See Layno v. Brown, 6 Vet. App. at 465, 469 (1994).  The Veteran's testimony is also credible because his statements are supported by his service treatment and personnel records which note his sharpshooter qualification.  Moreover, his lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal.  

Weighing all reasonable doubt in the Veteran's favor and considering the onset of symptoms he reported, the Board finds that the Veteran's hearing loss began in service.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.102.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends his bilateral ankle problems are due to hard parachute landings.  At a May 2017 Board hearing, the Veteran testified that he started having issues with his ankles after Jump School where he had five qualifying jumps to qualify for his wings.  He testified to additional jumps in Germany in the snow and at night.  The Veteran's Form DD-214 indicates that he was in receipt of a parachute badge.  In light of the Veteran's in-service parachute jumps as well as his current complaints, a remand for VA examination is necessary.  38 U.S.C.A. 
§ 5103A; Mclendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  If such records are unavailable, the Veteran's claim file should be documented. 

2.  Then, schedule the Veteran for a VA examination for his bilateral ankle problems.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

(a) The examiner should identify any diagnosed left and right ankle disorders.

(b) For any diagnosed disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle disorder and/or right ankle disorder are related to his active service, to include his parachute jumps during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


